The opinion of the Court was delivered by
McEnery, J.
The defendant was indicted for murder and convicted of manslaughter. Prom this verdict and the sentence to imprisonment at hard labor he appeals.
There are several bills of exception to the rulings of the trial judge and a motion in arrest of judgment upon which the accused relies for a reversal of the judgment.
The first exception is to a part of the charge of the trial judge, which is as follows:
“ So, too, when the evidence given by word of mouth comes directly and squarely in conflict with physical facts, if the jury believes the principal facts are established, they are justified in not believing that evidence which conflict with the principal facts.”
In his statement appended to the bill, the judge a quo states that he did not comment on any fact in the case, and that the part of the charge to which exception was taken “ was a part of a section of a charge in which the jury was instructed that they were the exclusive judges of the evidence and were instructed as to their legal powers in regard to the credibility of witnesses.” The portion of the chitrge to which the bill was taken seems only to be an illustration of abstract on proposition containing a self-evident truth — that is, that no oral testimony can disprove a physical fact — and that if the jury believes one state of facts, they are not bound to believe another state of facts in conflict with them.
The second bill has reference to the charge just referred to, and as the district judge says in his statement he had given the same charge to the jury, it was not necessary for him to repeat it. There is no law requiring the judge to repeat the charge given to the jury.
The motion in arrest of judgment is based on the fact that the jury returned their verdict and it was received on a dies non.
There was no judgment entered on the verdict on that day. The receiving of the verdict was only a ministerial act.
*589The point raised has already been decided by the court in State vs. Ford, 37 Ann. 443.
There is no evidence in the record relating to the grounds set up in the motion for a new trial.
We are of the opinion that there were no errors in the ruling of the trial judge.
Judgment affirmed.